 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:15-cr-00285-APG-PAL

 4          Plaintiff                                  Order Denying the Government’s Motion
                                                                     in Limine
 5 v.
                                                                     [ECF No. 176]
 6 CHARLES BURTON RITCHIE,
   BENJAMIN GALECKI, and RYAN
 7 MATTHEW EATON,

 8          Defendants

 9

10         The Government moves to preclude two categories of evidence. First, it seeks to

11 preclude the defendants from presenting testimony on the defenses of entrapment by estoppel,

12 public authority, or reliance on advice of legal counsel, including testimony regarding the

13 defendants’ conversations with Drug Enforcement Agency (DEA) Special Agent Cosey,

14 attorneys David McGee and Timothy Dandar, and other individuals with whom the defendants

15 consulted regarding the legality of their operation. Second, the Government seeks to exclude

16 evidence about chemicals not charged in the superseding indictment.

17         Defendant Benjamin Galecki responds that the conversations with Cosey negate the

18 knowledge element of the charged offenses, as do the defendants’ conversations with lawyers

19 and chemists that show they acted in good faith. Galecki concedes that these conversations

20 primarily occurred after the search of the Las Vegas warehouse, but he argues that at least some

21 of them occurred during the time frame of the conspiracy alleged in the superseding indictment.

22 Galecki suggests the defendants should be able to present this evidence, both to negate mens rea

23 and to give context to the events. Galecki also argues he should be able to offer expert opinions
 1 about uncharged chemicals because that evidence is relevant to showing the charged chemicals

 2 are not substantially similar to a listed controlled substance.

 3 I. ANALYSIS

 4         A. Defenses

 5         A district court may prevent a defendant from presenting an affirmative defense that is

 6 not supported by evidence or fails as a matter of law. See United States v. Boulware, 558 F.3d

 7 971, 974 (9th Cir. 2009). The court also may exclude any testimony on the failed affirmative

 8 defense. See United States v. Bailey, 444 U.S. 394, 416 (1980) (“If . . . an affirmative defense

 9 consists of several elements and testimony supporting one element is insufficient to sustain it

10 even if believed, the trial court and jury need not be burdened with testimony supporting other

11 elements of the defense.”); United States v. Moreno, 102 F.3d 994, 998-99 (9th Cir. 1996).

12 However, a defendant is entitled to put the Government to its burden of proving each element of

13 the charged offense, and thus may present evidence that tends to negate an essential element of

14 the Government’s case. See United States v. Doe, 705 F.3d 1134, 1145-47 (9th Cir. 2013)

15 (distinguishing between affirmative defenses like duress that do not controvert any element of

16 the offense and defenses that would negate an essential element of the crime charged); United

17 States v. Jumah, 493 F.3d 868, 873-75 (7th Cir. 2007), as corrected (July 20, 2007) (explaining

18 the difference between affirmative defenses and “failure of proof” defenses).

19                 1. Entrapment by Estoppel and Public Authority

20          The day after the search warrant was executed in Las Vegas, defendant Charles Burton

21 Ritchie contacted DEA Special Agent Cosey to inspect the Zencense facilities in Florida. The

22 Government anticipates the defendants will attempt to use Ritchie’s conversations with Cosey to

23 argue that they relied on Cosey’s statements to assert entrapment by estoppel or public authority



                                                     2
 1 defenses. The Government argues the defendants cannot meet these defenses’ requirements

 2 because Cosey was not authorized to render advice on the legality of the operation, Cosey did

 3 not know all relevant facts because he did not know the product was intended for human

 4 consumption, and it is impossible for the defendants to have relied on Cosey’s statements

 5 because Ritchie did not speak to Cosey until after the manufacturing in Las Vegas had ceased.

 6 Finally, the Government contends defendants Galecki and Eaton cannot rely on this defense

 7 because only Ritchie spoke with Cosey. Galecki responds that at least some of Ritchie’s

 8 conversations with Cosey occurred during the time frame of the conspiracy alleged in the

 9 superseding indictment. Galecki also argues the defendants should be able to present this

10 evidence both to negate mens rea and to give context to the events.

11         “Entrapment by estoppel is the unintentional entrapment by an official who mistakenly

12 misleads a person into a violation of the law.” United States v. Batterjee, 361 F.3d 1210, 1216

13 (9th Cir. 2004) (quotation omitted). It is an affirmative defense that requires the defendant to

14 show that “(1) an authorized government official, empowered to render the claimed erroneous

15 advice, (2) who has been made aware of all the relevant historical facts, (3) affirmatively told

16 him the proscribed conduct was permissible, (4) that he relied on the false information, and (5)

17 that his reliance was reasonable.” United States v. Batterjee, 361 F.3d 1210, 1216 (9th Cir. 2004)

18 (internal quotations and citations omitted).

19         Closely related to entrapment by estoppel is the public authority affirmative defense.

20 This defense “is properly used when the defendant reasonably believed that a government agent

21 authorized her to engage in illegal acts.” United States v. Bear, 439 F.3d 565, 568 (9th Cir.

22 2006); see also United States v. Burrows, 36 F.3d 875, 882 (9th Cir. 1994) (stating the defense

23 applies when a “government official makes some statement or performs some act and the



                                                    3
 1 defendant relies on it, possibly mistakenly, and commits an offense in so doing.”). The

 2 defendant’s belief must be both “reasonable” and “sincere.” Burrows, 36 F.3d at 882.

 3         The defendants have not shown that they can present evidence supporting each element

 4 of either of these defenses. There is no evidence Special Agent Cosey was authorized to offer an

 5 opinion on the legality of the defendants’ activities in Las Vegas. Further, the evidence does not

 6 support a finding that Cosey affirmatively told Ritchie that his activities in Las Vegas were legal

 7 or that the items he was manufacturing were not analogues or controlled substances. Cosey did

 8 not know what substances Ritchie was using and so he did not know whether Ritchie’s activities

 9 were legal. See ECF No. 184-3 at 20, 27. Cosey thus made equivocal statements that if what

10 Ritchie was manufacturing was not a controlled substance, then law enforcement could not shut

11 down his business, and that the compounds Ritchie was manufacturing and selling “may not be

12 controlled at the present time,” but the laws were constantly changing. ECF No. 184-2 at 11-12.

13 Although Cosey did not tell Ritchie his activities were illegal, the evidence currently before me

14 does not show he affirmatively told Ritchie that his activities were legal.

15         Finally, there is no evidence the defendants relied on anything Cosey said in relation to

16 their activities in Las Vegas. Although the superseding indictment alleges the conspiracy

17 continued into August, the manufacturing of the charged substances ceased once the warehouse

18 was searched on July 25, 2012. Ritchie contacted Cosey the next day. Thus, the defendants

19 could not possibly have relied on anything Cosey said in relation to their manufacturing activities

20 in Nevada. The defendants therefore cannot make out an entrapment by estoppel defense.

21         For these same reasons, the defendants have not shown they can present evidence to

22 support each element of a public authority defense. The defendants could not have reasonably or

23 sincerely relied on representations Cosey made after their manufacturing operation in Nevada



                                                     4
 1 was shut down. Nor is there evidence Cosey made any representation about what the defendants

 2 were manufacturing in Nevada.

 3                 2. Advice of Counsel

 4         The defendants consulted attorneys Timothy Dandar and David McGee. The

 5 Government anticipates the defendants will seek to introduce their conversations with these

 6 attorneys to show good faith and thus negate intent. The Government argues the defendants

 7 should be precluded from offering this testimony, either through the attorneys or through their

 8 own testimony, because those conversations occurred after the search of the Las Vegas

 9 warehouse, so the defendants could not have relied on those conversations. The Government

10 also contends the defendants did not tell the attorneys the products were intended for human

11 consumption, so the attorneys were not aware of all material facts when rendering their opinions.

12         Galecki responds that even though McGee and Dandar gave advice after the search of the

13 warehouse in Las Vegas, it is relevant to establish the defendants’ good faith and provides

14 context to the events. Galecki also contends that the lawyers knew the substances would be

15 smoked, so they knew all relevant facts.

16         “[A]dvice of counsel is not regarded as a separate and distinct defense but rather as a

17 circumstance indicating good faith . . . .” United States v. Bush, 626 F.3d 527, 540 (9th Cir.

18 2010) (quotation omitted). “An advice-of-counsel instruction requires the defendant show that

19 he made a full disclosure of all material facts to his attorney and that he then relied in good faith

20 on the specific course of conduct recommended by the attorney.” Id. at 539 (quotation omitted).

21         It is not entirely clear from the parties’ submissions when the defendants had

22 communications with attorneys and what those communications were. Galecki seems to concede

23 the communications where the attorneys advised the defendants about their specific activities



                                                      5
 1 came after the defendants ceased their activities in Las Vegas. If so, the defendants could not

 2 have relied on that advice in relation to the events in the superseding indictment. Consequently,

 3 at this time it appears the defendants cannot present evidence to support an advice of counsel

 4 defense because there is no evidence that the defendants made a full disclosure of all material

 5 facts to an attorney and then relied in good faith on that attorney’s advice before (or at least

 6 during) their manufacturing activities in Las Vegas.

 7                 3. Testimony on Knowledge

 8         The Government contends that because the defendants cannot meet the requirements of

 9 the defenses, they should not be allowed to introduce any testimony related to them. The

10 Government also suggests that the testimony would be hearsay. The defendants respond that

11 they are permitted to present evidence that negates an essential element of the Government’s

12 case. They argue this evidence is circumstantial proof of their lack of knowledge that what they

13 were manufacturing in Las Vegas was a controlled substance. They also argue this evidence is

14 not hearsay because it is being offered for the effect on the defendants’ state of mind, not for the

15 truth of the matter asserted.

16         The superseding indictment charges the defendants with, among other things, conspiring

17 to manufacture a controlled substance under the Controlled Substance Analogue Enforcement

18 Act of 1986 (Analogue Act). ECF No. 56. The Analogue Act “identifies a category of

19 substances substantially similar to those listed on the federal controlled substance schedules, 21

20 U.S.C. § 802(32)(A), and then instructs courts to treat those analogues, if intended for human

21 consumption, as controlled substances listed on schedule I for purposes of federal law, § 813.”

22 McFadden v. United States, 135 S. Ct. 2298, 2302 (2015). “The Controlled Substances Act

23



                                                     6
 1 (CSA) in turn makes it unlawful knowingly to manufacture, distribute, or possess with intent to

 2 distribute controlled substances” under 21 U.S.C. § 841(a)(1). Id.

 3         Section 841(a)(1) “requires the Government to establish that the defendant knew he was

 4 dealing with a controlled substance.” Id. (quotation omitted). When the substance at issue is an

 5 analogue, this knowledge requirement “can be established in two ways.” Id. at 2305. First, the

 6 Government can present evidence that the defendant “knew that the substance with which he was

 7 dealing is some controlled substance—that is, one actually listed on the federal drug schedules or

 8 treated as such by operation of the Analogue Act—regardless of whether he knew the particular

 9 identity of the substance.” Id. Second, the Government can present evidence that the defendant

10 knew “the characteristics of the substance that qualify that substance as an analogue—that is, its

11 substantial similarity to a Schedule I or II controlled substance in chemical structure and actual,

12 intended, or represented effect on the central nervous system.” United States v. Demott, 906 F.3d

13 231, 242 (2d Cir. 2018) (emphasis omitted); see also McFadden, 135 S. Ct. at 2305 (citing 21

14 U.S.C. § 802(32)(A)). “A defendant who possesses a substance with knowledge of those

15 features knows all of the facts that make his conduct illegal, just as a defendant who knows he

16 possesses heroin knows all of the facts that make his conduct illegal.” McFadden, 135 S. Ct. at

17 2305.

18         The defendants’ discussions with Cosey, lawyers, and a chemist, if credited by the jury,

19 tend to negate the knowledge element because these discussions relate to whether the defendants

20 knew AM2201 and XLR-11 were controlled substances. The defendants’ willingness to discuss

21 their activities with a DEA agent may suggest a lack of knowledge because they did not flee or

22 hide their activities from law enforcement. See id. at 2304 n.1 (stating knowledge can be shown

23 through direct and circumstantial evidence, including evidence of “a defendant’s concealment of



                                                     7
 1 his activities” and “evasive behavior with respect to law enforcement”); United States v. Makkar,

 2 810 F.3d 1139, 1147-48 (10th Cir. 2015) (stating the court had a “hard time imagining more

 3 powerful proof” of lack of knowledge than that the defendant “turned to law enforcement for

 4 information about the drug’s composition and offered to suspend sales until tests could be

 5 performed”). Advice from lawyers and a chemist that the substances were not analogues also

 6 would support a lack of knowledge that they were dealing with a controlled substance. The fact

 7 that the defendants obtained most of this advice after they had already ceased manufacturing in

 8 Las Vegas goes to the weight of this evidence, not its admissibility.

 9         The timing will certainly be fruitful fodder for the Government’s cross-examination of

10 witnesses and argument to the jury. The jury may conclude that the defendants’ conduct after

11 the raid was merely an after-the-fact attempt to cover their tracks rather than evidence of a prior

12 lack of knowledge and sincere attempt to determine the legality of their activities. But that will

13 be for the jury to resolve. I will not preclude the defendants from presenting evidence that may

14 negate an essential element of the Government’s case. See United States v. Way, No. 1:14-cr-

15 0101-DAD-BAM, 2018 WL 2229272, at *5 (E.D. Cal. May 16, 2018) (stating that “evidence as

16 to the advice a defendant received from his counsel is potentially relevant to prove that the

17 defendant attempted in good faith to comply with the requirements of the Analogue Act”);

18 United States v. Reulet, No. 14-40005-DDC, 2016 WL 126355, at *4-5 (D. Kan. Jan. 11, 2016)

19 (stating similar evidence was “fair game” because if “the government attempts to prove

20 knowledge by showing defendants knew they possessed a substance substantially similar to a

21 controlled substance, then argument and evidence that defendants did not know about or were

22 mistaken about the similarities is relevant”).

23



                                                     8
 1         Finally, as to the Government’s hearsay objection to the defendants’ own testimony about

 2 their conversations with others, the Government will have to object to particular questions and

 3 answers at trial. I cannot categorically determine that all such evidence would be inadmissible

 4 hearsay, particularly where the defendants contend they will elicit the testimony not for the truth

 5 of the matter asserted (the substances are not analogues), but for its alleged effect on their

 6 knowledge (the defendants did not know the substances were controlled because a DEA agent

 7 did not tell them their activities were illegal, and lawyers and a chemist were telling them the

 8 substances were not analogues). See United States v. Payne, 944 F.2d 1458, 1472 (9th Cir. 1991)

 9 (holding that a statement was non-hearsay where it was not offered for the truth of the matter

10 asserted but to “show the effect on the listener”); Fed. R. Evid. 801(c). I therefore deny this

11 portion of the Government’s motion.

12         B. Chemicals Not Charged in the Superseding Indictment

13         The chemicals charged in the superseding indictment are XLR-11 and AM2201, which

14 allegedly are analogues of JWH-018, a schedule I controlled substance. The Government

15 anticipates the defendants will attempt to elicit testimony about an uncharged substance, UR-

16 144. The Government contends testimony about an uncharged chemical is irrelevant and would

17 mislead and confuse the jury.

18         Galecki responds by arguing that evidence about uncharged substances is relevant

19 because one expert, Dr. Dudley, has opined that CB-13 (an uncharged substance) is not

20 substantially similar to the listed substance JWH-018, yet CB-13 is more similar to JWH-018

21 than is XLR-11 (the charged substance). Additionally, former DEA employee Dr. Berrier

22 determined UR-144, which experts agree is essentially equivalent to XLR-11, is not substantially

23



                                                     9
 1 similar to JWH-018. Galecki argues these opinions will support his argument that XLR-11 is not

 2 substantially similar to JWH-018.

 3           Evidence that uncharged chemicals are not substantially similar to JWH-018, combined

 4 with evidence that those same chemicals are either (1) more similar to JWH-018 than is XLR-11

 5 or (2) are chemically equivalent to XLR-11, is relevant to prove that XLR-11 is also not

 6 substantially similar to JWH-018. See United States v. Ritchie, 734 F. App’x 876, 877 n.2 (4th

 7 Cir. 2018) (“All of the expert testimony in this case agreed that XLR-11 and UR-144 are

 8 indistinguishable, and the Government treats them as the same substance.”); Way, 2018 WL

 9 2229272, at *2 (allowing such evidence if the expert can “competently testify” that UR-144 and

10 XLR-11 are “substantially similar to one another,” because the expert concluded that UR-144

11 and JWH-018 are not substantially similar, and “it may be that he could testify that he believes

12 XLR11 and JWH-018 are also not substantially similar to one another and explain the basis for

13 that opinion”). The Government has not shown that the probative value of this evidence is

14 substantially outweighed by the danger of misleading or confusing the jury. Fed. R. Evid. 403.

15 The Government will have its own experts and it can address in closing arguments why it

16 believes the jurors should not credit testimony related to the uncharged substances. Should the

17 defendants’ (or the Government’s) experts stray too far afield, I have discretion to control the

18 presentation of witnesses and evidence at trial. See Barnett v. Norman, 782 F.3d 417, 422 (9th

19 Cir. 2015); Fed. R. Evid. 403, 611. I therefore deny this portion of the Government’s motion.

20 / / / /

21 / / / /

22 / / / /

23 / / / /



                                                    10
 1 II. CONCLUSION

 2      IT IS THEREFORE ORDERED that the Government’s motion in limine (ECF No. 176)

 3 is DENIED.

 4      DATED this 13th day of December, 2018.

 5

 6
                                                 ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                           11
